 


109 HCON 10 IH: Supporting the goals and ideals of Chronic Obstructive Pulmonary Disease Awareness Month.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 10 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns (for himself and Mr. Lewis of Georgia) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Chronic Obstructive Pulmonary Disease Awareness Month. 
  
Whereas chronic obstructive pulmonary disease (COPD) is primarily associated with emphysema and chronic bronchitis; 
Whereas the Centers for Disease Control and Prevention has estimated that 10,000,000 adults in the United States have been diagnosed by a physician with COPD; 
Whereas the Centers for Diseases Control and Prevention has estimated that 24,000,000 adults in the United States have symptoms of impaired lung function, indicating that COPD is underdiagnosed; 
Whereas COPD is progressive and is not fully reversible; 
Whereas as COPD progresses, the airways and alveoli in the lungs lose elasticity and the airway walls collapse, closing off smaller airways and narrowing larger ones; 
Whereas symptoms of COPD include chronic coughing, shortness of breath, increased effort to breathe, increased mucus production, and frequent clearing of the throat; 
Whereas risk factors for COPD include long-term smoking, a family history of COPD, exposure to air pollution or second-hand smoke, and a history of frequent childhood respiratory infections; 
Whereas more than half of all adults who suffer from COPD report that their condition limits their ability to work, sleep, and participate in social and physical activities; 
Whereas more than half of all adults who suffer from COPD feel they are not in control of their breathing, panic when they cannot catch their breath, and expect their condition to worsen; 
Whereas, according to the Centers for Disease Control and Prevention, nearly 119,000 adults died in the United States of COPD in 2000, making COPD the fourth leading cause of death in the United States; 
Whereas the Centers for Disease Control and Prevention has estimated that COPD accounted for 8,000,000 office visits to doctors, 1,500,000 emergency department visits, and 726,000 hospitalizations by adults in the United States in 2000; 
Whereas too many people with COPD are not diagnosed or are not receiving adequate treatment; and 
Whereas the establishment of a Chronic Obstructive Pulmonary Disease Awareness Month would raise public awareness about the prevalence of chronic obstructive pulmonary disease and the serious problems associated with the disease: Now, therefore, be it 
 
That Congress supports the goals and ideals of Chronic Obstructive Pulmonary Disease Awareness Month. 
 
